    Case 1:18-cv-00064-GJQ-RSK ECF No. 31 filed 01/04/19 PageID.221 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
 

CHRISTINE PORTER,

         Plaintiff,                                    Case No. 18-cv-00064

                                                       Hon. Gordon J. Quist
v.

CITY OF KALAMAZOO, et al,

         Defendants.

Joseph B. Gale (P79049)                                City of Kalamazoo
Michigan Litigation Law                                Richard O. Cherry (P77272)
Attorney for Plaintiff                                 Assistant City Attorney
2020 Hazel St.                                         241 W. South St.
Birmingham, MI 48009                                   Kalamazoo, MI 49007
Phone: (248) 850-5824                                  Phone: (269) 337-8185
Fax: (248) 856-0573
Email: joey@michiganlitigationlaw.com

       STIPULATION TO EXTEND SCHEDULING ORDER DEADLINES

         IT IS HEREBY STIPULATED, by and between both parties, by and

through their respective counsel, that:

         1. Due to Plaintiff needing serious surgery in late August and thereafter

            unable to travel in the subsequent two months, the initial deadlines agreed

            to by the parties and the court are no longer feasible and a three-month

            extension from the initial deadlines is necessary.



                                            1 
 
    Case 1:18-cv-00064-GJQ-RSK ECF No. 31 filed 01/04/19 PageID.222 Page 2 of 5




         2. The Scheduling Order in this case currently requires the disclosure of

            Expert Reports for Plaintiff and Defendants to take place on or before

            November 19, 2018 and December 19, 2018 respectively; discovery to be

            completed by January 15, 2019; and dispositive motions to be filed by

            February 19, 2019.

         3. Both Plaintiff Porter and Defendant Seckler have already appeared for

            their depositions.

         4. The parties held a facilitative mediation on December 14, 2018 with

            Stephen Drew, but were unable to settle the case.

         5. Extending the expert report cut-off date, the discovery cut-off date, and the

            dispositive motion cut-off date by three-months is appropriate and will aid

            the parties in resolving the dispute.

         WHEREFORE, the parties request the following relief:

         1. The Scheduling Order being extended by three (3) months to require:

               a. the disclosure of expert reports for Plaintiff to take place on or

                  before February 19, 2018 and for Defendants to take place on or

                  before March 19, 2018;

               b. discovery be completed by April 15, 2018; and

               c. dispositive motions to be filed by May 19, 2018.




                                             2 
 
    Case 1:18-cv-00064-GJQ-RSK ECF No. 31 filed 01/04/19 PageID.223 Page 3 of 5




Respectfully submitted,

/s/ Joseph B. Gale                             /s/ Richard O. Cherry (w/ consent)
Joseph B. Gale                                 Richard O. Cherry
Attorney for Plaintiff                         Attorney for Defendant




                           CERTIFICATE OF SERVICE

         I certify that on January 4, 2018, a true and correct copy of the foregoing

instrument was electronically filed with this Court using the CM/ECF system, which

will transmit notification of such filing to all counsel of record who have appeared

in this matter.


                                                           /s/ Joseph B. Gale
                                                           Joseph B. Gale




 

 

 

 

 

 

                                          3 
 
    Case 1:18-cv-00064-GJQ-RSK ECF No. 31 filed 01/04/19 PageID.224 Page 4 of 5




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
 

CHRISTINE PORTER,

         Plaintiff,                                    Case No. 18-cv-00064

                                                       Hon. Gordon J. Quist
v.

CITY OF KALAMAZOO, et al,

         Defendants.

Joseph B. Gale (P79049)                                City of Kalamazoo
Michigan Litigation Law                                Richard O. Cherry (P77272)
Attorney for Plaintiff                                 Assistant City Attorney
2020 Hazel St.                                         241 W. South St.
Birmingham, MI 48009                                   Kalamazoo, MI 49007
Phone: (248) 850-5824                                  Phone: (269) 337-8185
Fax: (248) 856-0573
Email: joey@michiganlitigationlaw.com

                                STIPULATED ORDER

         The parties, by and through their respective counsel, stipulate and agree to the

extension of the scheduling order deadlines regarding the expert report cut-off date,

the discovery cut-off date, and the dispositive motion cut-off date by three-months.

Counsel for the Parties are making good-faith efforts to conduct discovery, and

attempted to resolve the matter at an early facilitation, however, since the matter was

not resolved, an extension of the scheduling order deadlines will aid in the resolution

of this matter.

                                             4 
 
    Case 1:18-cv-00064-GJQ-RSK ECF No. 31 filed 01/04/19 PageID.225 Page 5 of 5




         The Court having considered the stipulation of the parties, and this Court

being otherwise fully advised, HEREBY ORDERS that:

         1. the disclosure of expert reports for Plaintiff to take place on or before

            February 19, 2018 and for Defendants to take place on or before March 19,

            2018;

         2. discovery be completed by April 15, 2018; and

         3. dispositive motions to be filed by May 19, 2018.



                                                ___________________________
                                                Hon. Gordon J. Quist


 

 

/s/ Joseph B. Gale                              /s/ Richard O. Cherry (w/ consent)
Joseph B. Gale                                  Richard O. Cherry
Attorney for Plaintiff                          Attorney for Defendant
 




                                           5 
 
